It is a great pleasure to extend congratulations, 
on behalf of the delegation of the Islamic 
Republic of Mauritania, to the President on his 
unanimous election to guide this thirty-seventh 
session of the General Assembly. This honour is 
undoubtedly due to his personal qualities as a 
statesman and diplomat, and is also a tribute to 
his country, Hungary. In discharging these high 
functions he may be assured of the availability 
of our delegation and its constant desire to 
co-operate with him. I should also like to thank 
his predecessor, Mr. Kittani, for the exemplary 
way, displaying constant tact and objectivity, in 
which he conducted the thirty-sixth session of 
the General Assembly and the subsequent special 
sessions.
To the Secretary-General the Mauritanian 
delegation and I personally would like to extend 
the sincere expression of our esteem. The report 
on the work of the Organization which he has 
submitted bears witness to his great qualities of 
courage, frankness and far-sightedness.
The picture of our universe today is a terrifying 
one. It is not worthy of mankind which has come 
of age and should therefore be united and be 
responsible. What is our verdict? Admittedly, 
there has been agreement on the United Nations 
Convention on the Law of the Sea, but with the 
abstention of the majority of the developed 
countries, in defiance of our ideology; it has 
proved impossible to make even a timid first step 
towards the global negotiations; there has been a 
general reduction in aid and development; the 
special session on disarmament ended in a notable 
failure which may have sinister consequences; the 
conflicts in Palestine and the Middle East, in 
southern Africa and Western Sahara; have 
developed in a most dangerous way; localized 
conflicts have continued in the Gulf, in 
Afghanistan and in Kampuchea, and other centres 
of tension have emerged.
In several respects the international situation 
before us is even more gloomy and alarming than 
what we faced just a year ago. We are all too 
familiar with the disastrous effects of the 
crisis which for some years has been 
characteristic of international economic 
relations for the developing countries. They 
include imported inflation, a sharp rise in 
interest rates, with a disastrous effect on the 
debt burden, an unprecedented fall in commodity 
prices, and increasingly restricted access to 
capital markets.
The conclusions in the World Economy clearly show 
that the recession in the industrialized 
countries, far from receding has broadened and 
extended to all groups of countries. That study 
also concluded that the decline in general 
economic growth was more widespread in 1981 than 
at any other time since the Second World War. 
Thus world trade has remained in a state of 
stagnation for the second consecutive year. In 
the field of aid for development we have seen a 
considerable decrease in the share of this aid 
allocated through multilateral channels.
The practical measures which were drawn up at the 
United Nations Conference on Science and 
Technology for Development, held at Vienna in 
1979, and the United Nations Conference on New 
and Renewable Sources of Energy, held at Nairobi 
in 1981, have remained a dead letter through the 
lack of funds. In a word, the development process 
in the world has come to a halt, as the Committee 
for Development. Planning pointed out in its most 
recent report.
Everything indicates that the implementation of 
the aims of the International Development 
Strategy for the Third United Nations Development 
Decade it is in a state of disarray. Such a 
finding makes even clearer the urgent need to 
seek just and equitable global solutions for the 
serious problems which threaten all parts of the 
international community.
The proposal by the Sixth Conference of Heads of 
State or Government of Non-Aligned Countries for 
the launching of global negotiations on 
co-operation and development, which has been 
before us Car three years now, is, in our 
opinion, both methodologically speaking, and 
because of its context, the only effective way to 
bring about such solutions. While welcoming the 
positive attitude of most of the developed 
countries towards the most recent proposals made 
by the Group of 77, we cannot disguise our 
disappointment at seeing that these proposals 
have encountered stubborn resistance from those 
who, for good or bad reasons, still refuse to 
recognize the wisdom, the moderation, the 
practical and pragmatic nature of the formula 
proposed.
The interdependence of national economies, and 
the repercussions of policies of a particular 
country or region on the world economy, no longer 
need to be demonstrated. Fully aware of this 
reality, and in view of the fact that the 
North-South dialogue seems to be more and more 
bogged down in the meanderings of procedure, the 
developing countries have conceived and 
implemented an outline for multifarious 
cooperation among themselves. In this connection, 
we are very pleased that the application of the 
great Caracas Plan of Action seems to be along 
the right lines. Economic co-operation among the 
developing countries, however, should in no case 
be regarded as an alternative to North-South 
co-operation. Nor should it serve as a pretext 
for the developed countries to shirk their 
responsibilities.
10.	After a decade of hard work, negotiations 
on the law of the sea have finally been completed 
and have resulted in the conclusion of the United 
Nations Convention on the Law of the Sea,' which 
was adopted here this year. Major hopes are now 
placed in this Convention which, because of the 
patience which has been shown and the mutual 
concessions which have been made during its 
drafting, is an encouraging example of what 
global negotiations can be, if the self-same 
determination to succeed and the necessary 
political will were to motivate the great Powers 
concerned.
11.	The Islamic Republic of Mauritania 
attaches particular interest to the action of the 
United Nations and the specialized agencies in 
the fields of food and agriculture. This interest 
arises from the predominance in our economy of 
activities linked with the rural sector, which 
employs approximately 80 per cent of our 
population, and which therefore is given absolute 
priority, and is absorbing an ever-growing share 
of the financial resources of the country. 
Faithful to the spirit of the Lagos Plan which 
made food self-sufficiency for any viable 
development, my country has drawn up, and is 
trying to implement, with the help of friendly 
countries and international institutions, a 
national policy based essentially on an increase 
in production.
The relative improvement which has been observed 
this year in the world food situation, because of 
the abundant harvests in certain developed 
countries, should not blind us to another reality 
which is even more grievous, and that is that in 
a number of developing countries food production 
has increased much more slowly than the demand 
for these products. Similarly, we favour the 
proposal which was put forward at the last 
session of the World Food Council that a food 
reserve stock should be set up belonging to the 
developing countries, with the aim of stabilizing 
the grain market. Finally, in this connection I 
should like to recall that the Permanent 
Inter-State Committee on Drought Control in the 
Sahel, of which my country is a member, has just 
drawn up a programme, in co-operation with FAO, 
designed to set up a cereal reserve for the 
Sahelian region.
In my diagnosis I have referred to the causes of 
the deterioration in the international economic 
situation and the considerable decline in aid for 
development which is chanelled through 
multilateral institutions. No institution has 
suffered more from the general lack of support 
for the multilateral system of financing than the 
International Development Association and UNDP. 
The attitude of the donor countries is 
particularly regrettable, since it is precisely 
the action of these two bodies which is most in 
harmony with and best adapted to the development 
efforts of the third world.
The reconstitution of the International 
Development Association resources at previously 
agreed levels is therefore an immediate and 
imperativeneed. The financial situation of UNDP 
is all the more disquieting, since this is the 
most important multilateral programme of the 
United Nations system. The stagnation of UNDP 
resources in 1980 and their decline in 1981 will, 
according to all projections, have a disastrous 
impact on the economies of developing countries, 
where the programme plays a vital financing and 
technical assistance role. However, we have no 
doubt that, aware of the extreme seriousness of 
the consequences of such a situation not only for 
the developing countries but also for the 
international community as a whole, those who are 
financially able to do so will spare no effort or 
measure to bring UNDP out of this crisis. In this 
connection the forthcoming pledging conference 
for operational activities will undoubtedly 
provide a test of political will.
15.	I do not wish to conclude my country's 
statement on economic problems without referring 
briefly to the disturbing aspect of the 
phenomenon of desertification in our national 
territory and our efforts to try to limit its 
catastrophic effects. In my country, after many 
years of drought, encroachment of the desert is 
taking on increasingly alarming proportions. 
Thus, the fertile areas of our national territory 
have been reduced considerably because of the 
disastrous results of a persisting drought. 
Consequently, grain production has decreased from 
100,000 to 26,000 tons. Of the 108 million 
hectares which comprise our territory 15 million 
had been classified as non-desert territory, of 
which 93 per cent have now been desertification 
in the course of the last 20 years. In order to 
face up to such a situation, the Mauritanian 
authorities have adopted severe regulations for 
protecting the fauna and flora and, in 1981 set 
up a National Committee to combat desertification 
and declared a National Arbor Day.
16.	Of course, in the Islamic Republic of 
Mauritania, we are relying first and foremost on 
the sense of sacrifice of our people and its 
willingness to pursue faithfully the goals we 
have set for ourselves. Nevertheless, the 
financial and technical means required for 
achieving this national programme satisfactorily 
are well beyond our own possibilities.
17.	In this connection we have benefited from 
the valued assistance of friendly countries and 
certain international organizations. I avail 
myself of this opportunity to express our 
gratitude to these friends —too numerous to be 
mentioned by name here—who have demonstrated to 
us their constant readiness to provide valuable 
assistance. Our appreciation also goes to the 
United Nations Sudano-Sahelian Office, which has 
in our country played a primary role in our 
national mobilization for the struggle against 
the phenomenon of desertification and other 
natural disasters.
18.	At a time when all hopes for optimism 
have been dashed by international economic 
relations that are characterized by the growing 
gap between the rich and poor countries and by 
the obvious lack of political will to establish 
the new international economic order in the near 
future, the special session of the General 
Assembly devoted to disarmament, held from 7 June 
to 9 July this year, further heightened our 
disappointment and frustration in this field 
which is so vital for the security, if not the 
survival, of our species. The fact that the 
session proved unsuccessful should not, however, 
deflect us from the objectives pursued by our 
peoples for genuine and progressive disarmament 
both in the nuclear field and in conventional 
weapons. This vital objective would not only 
ensure preservation of mankind's many gains but 
also make available for the economic and social 
progress of all peoples the enormous financial 
resources at present devoted to the machinery of 
death and destruction which is linked to the 
industrial infrastructure and the environment.
19.	Still in this area, the Islamic Republic 
of Mauritania would like to see the creation of 
denuclearized zones in Africa and the Middle 
East. We should particularly like to draw 
attention to the policies of nuclear armament of 
Israel and South Africa and the growing 
co-operation between these two racist entities.
20.	Our country supports the demands of the 
coastal countries of the Mediterranean and the 
Indian Ocean for these two regions to be 
transformed into zones of peace.
21.	In 1981 we stated in this Hall that as 
far as the Zionist entity was concerned the whole 
world was wrong and Israel alone was right. 
Despite our long experience of the practices, 
falsifications and bad faith of the Zionist 
usurper, we did not think that we would be so 
accurate. Israel's suicidal folly, its arrogance, 
its contempt for international legality and the 
impunity it continues to enjoy have strengthened 
its regime in the little heed it pays to 
international public opinion, particularly the 
United Nations, which is the conscience and 
repository of the values of mankind and its 
aspirations for peace and justice.
22.	We shall not review the tragic events 
which were visited upon our Lebanese and 
Palestinian brothers in Lebanon. Nor shall we go 
into the details of the long suffering of 
innocent populations, witnessed by all mankind 
that remained powerless but whose indignation was 
aroused, and which ended with the indescribable 
massacres of our brothers in Shatila and Sabra.
23.	We should simply like to recall the facts 
which confirm the striking resemblance between 
the methods of the Nazi murderers and those of an 
entity which claims to be the successor of the 
victims of the holocausts and pogroms. Indeed, in 
the Middle East, the Zionist entity is emulating 
the Fascist regimes of days gone by and applying, 
in all their horror, the universally condemned 
practices of nazism in the form of so-called 
preventive wars of aggression; the crossing of 
international boundaries under the pretext of 
defence; the methodical destruction and the siege 
of the capital of a sovereign country and the 
indiscriminate blockade imposed on civilian 
populations through collective punishment; the 
blind massacre of civilian populations by the 
thousands and the bringing about of general 
insecurity in the name of security for its own 
citizens; and the genocide of an entire people 
both on its usurped land in all its havens of 
refuge.
24.	This is an occasion to pay a tribute to 
the courage of the fighters of the Palestine 
Liberation Organization and to bow our heads in 
memory of all the martyrs of the Palestinian 
resistance.
25.	Israel's disproportionate deployment of 
brute force, its rejection of all moral codes and 
its arrogant display of racial contempt and 
religious fanaticism have demonstrated to the 
entire membership of the Organization the real 
purposes of the entity whose ideology can easily 
be mistaken for exacerbated chauvinism, the 
oppression of others and the denial of their 
rights. Israel's stubborn refusal to bring about 
peace in the Middle East unless it be on its own 
conditions by legalizing its hegemony in the 
region, which is the consistent policy of 
Zionism, is today the subject of universal 
condemnation. The pursuit of the plan undertaken 
half a century ago for the physical elimination 
of the Palestinian people and the usurpation of 
its land shows that the goal of Zionist 
implantation is to blot out all traces of its 
crime by a "final solution" of sorry memory.
26.	It goes without saying that neither the 
Arab nation, the victim of this ongoing 
aggression, nor the international community as a 
whole can accept this diktat on the part of the 
Zionist entity and the repeated challenges to any 
global consensus and the relevant resolutions 
that have time and again been adopted by the 
Security Council and the General Assembly.
27.	As has always been the case, genuine and 
lasting peace in the Middle East and real 
security for all must necessarily be based upon 
the unconditional and complete withdrawal of 
Israeli occupying forces from all occupied Arab 
territories, including the Holy City of Al Quds 
and the recovery by the Palestinian people, under 
the leadership of its sole legitimate 
representative, the PLO, of its inalienable 
rights, particularly its sacred right to set up 
its own sovereign State on the land of its 
ancestors.
28.	Any other approach would be to reward 
arrogance, aggression and blackmail in that 
region and would engender a new cycle of violence 
that would endanger the stability of the entire 
Middle East and peace throughout the world. 
Despite the desire for peace which has undeniably 
been shown on a number of occasions by the Arab 
nation, the Zionist enemy persists in its 
constant refusal to envisage any policies which 
do not endorse its own tremendous territorial 
appetite and its determination to annex 
permanently the Syrian Golan Heights and the 
Palestinian territories, as well as its senseless 
dream of exercising tutelage over the destinies 
of the peoples of the Arab east.
29.	As we said last year, the Organization 
must take the enforcement measures contained in 
the Charter and make Israel abide by the rules of 
international law and our repeated decisions. It 
is for the United States of America, which gives 
Israel massive military and financial aid and 
sustained political assistance, to assume the 
very special responsibilities conferred upon it 
as a permanent member of the Security Council, 
and fulfil as soon as possible the weighty duty 
which derives from its dual role as a friend and 
ally of the Zionist entity, by exerting the 
necessary pressure on Israel to ensure that it 
abides by the rules of ethics and international 
legality.
30.	We should like to reiterate to our 
brother people of Lebanon the expression of our 
solidarity with it in achieving its objectives—to 
liberate its homeland, preserve its territorial 
integrity and bring about the unity of its people 
in the context of the global strategy of the 
whole Arab nation. We appeal to friendly and 
fraternal States and to the international 
community as a whole to redouble their efforts to 
ensure that Lebanon receives all necessary 
support in reconstructing its country and 
ensuring the immediate and unconditional 
withdrawal of Israeli troops from its soil.
31.	In southern Africa, another area of major 
concern for our country, we deplore the delay in 
Namibia's liberation and the increased 
aggressiveness of the South African regime, both 
inside the country, and also outside where it is 
directed against the front-line States. The 
Namibian problem remains unchanged. In the 
opinion of our delegation, the only realistic 
basis for re-establishing international legality 
and ending the usurpation of  at Territory is 
Security Council resolution 435 (1978).
32.	We take note of the fact that the contact 
group of Western States has reaffirmed its 
commitment concerning the expeditious 
implementation of that resolution so that the 
Namibian people can exercise its right to 
self-determination. While welcoming the 
praiseworthy efforts made by the five Western 
countries in order to bring about a friendly 
settlement of the Namibian crisis, we cannot 
share either their optimism or all their 
concerns. Indeed, it is not at all obvious to the 
free peoples of Africa that there is any real 
desire in Pretoria to resolve the existing 
conflict peacefully, legally and democratically. 
Furthermore, while we respect the rights of all 
the ethnic communities in Namibia, we refuse to 
recognize that the minority which is of European 
origin has special exclusive rights, and, in 
particular, an exaggerated right of veto.
33.	So far as the principle of security is 
concerned, we are amazed that the only concerns 
which seem to prevail in certain Western circles 
relate to South Africa's security, like the 
security of Israel. In our opinion, this is 
putting the cart before the horse. In the eyes of 
the Islamic Republic of Mauritania the security 
that is being denied and violated is that of the 
African people. Our country would like once again 
to reaffirm that the only conceivable security 
for all is in the speedy establishment of the 
State of Namibia by the implementation of 
Security Council resolution 435 (1978) in full 
association with the South West Africa People's 
Organization, the sole, legitimate representative 
of the people of the Territory. Within the 
frontiers of South Africa, and despite the 
so-called improvement in racial segregation—as if 
there could be such a thing—the apartheid regime 
remains fundamentally as it always has 
been—contemptuous, inhumane, exploitative and 
repulsive.
34.	This is, an occasion to pay a 
well-deserved tribute to our brothers in the 
African National Congress who, by their passive 
and active opposition to this barbaric regime, 
have reinforced the faith of the oppressed 
millions in the possibility of a multiracial and 
egalitarian South African society.
35.	following the same path as Zionism, 
applies its criminal laws against African 
patriots and outside the country acts as the 
policeman by its almost permanent occupation of a 
part of the sister Republic of Angola and its 
periodic incursions against Angola, Mozambique, 
Zimbabwe, Zambia and the other countries in 
southern Africa. This is an opportunity to 
express our solidarity with those brother 
countries, victims of the indescribable acts of 
aggression perpetrated by the racist regime of 
South Africa. We also reaffirm our total 
commitment to stand side by side with these 
front-line countries.
36.	Quite apart from these anachronistic 
attempts at colonization, in the Arab east and in 
southern Africa in the twilight of classical 
colonialism, new embers of tension have begun to 
smoulder in recent years in various parts of the 
world. Of all those armed conflicts, which for 
the people and Government of Mauritania are 
subjects of deep concern, that in Western Sahara 
is the one which most closely affects my country. 
Indeed, for practically seven years now Western 
Sahara has been fighting a difficult war to 
ensure national survival and to be able to give 
expression to its inalienable right to 
self-determination and independence.
37.	We make an urgent appeal that this 
ruinous and useless war should be brought to an 
end, a war which has pitted against each other 
two fraternal peoples, which is taking place very 
close to our frontiers, and which entails the 
certain danger of engulfing the whole region and 
leading to an international conflict. The Islamic 
Republic of Mauritania, which sees the admission 
of the Sahraoui Arab Democratic Republic to the 
Organization of African Unity as a positive 
factor, will give its sincere support to any 
practical solutions accepted by the two parties 
concerned, the Moroccans and the Sahraouis, which 
could put an end to their fratricidal 
confrontation.
38.	Nevertheless, as we have repeatedly 
stated, our country remains convinced that the 
only possible means of achieving genuine peace, 
then the necessary reconciliation, and finally a 
natural co-operation, requires the opening of a 
constructive dialogue directed to beginning the 
direct negotiations which are an indispensable 
prerequisite to the conclusion of a peace 
agreement. As we see it, that agreement should 
lead eventually to the self-determination and 
complete independence of the Sahraoui people, 
thus removing any obstacles and constraints of an 
administrative or military nature. That would 
remove the final obstacle to the building of a 
fraternal, egalitarian and closely united Arab 
Maghreb.
39.	This cursory survey of the burning 
problems in our continent reminds us that Africa, 
which in the past suffered the terrible 
exploitation of its human and material resources, 
and which is now the target of imperialist 
appetites and intervention, needs, more than ever 
before, the cohesion of all the countries which 
make it up.
40.	The OAU, which was created in 1963 and is 
based on the common aspiration of our peoples to 
achieve fully political and economic liberation 
of all its members and of all colonial 
territories, will, in spite of everything, be 
able to preserve its essential unity and its firm 
faith in its charter and its fundamental 
principles.
41.	The Islamic Republic of Mauritania, a 
country ideally suited to meetings and exchanges 
among all the members of the African family, is 
firmly convinced that our continental 
organization will once again surmount its 
temporary difficulties by closing ranks, while at 
the same time avoiding the sacrifice of thesacred 
principles of pan-Africanism, namely, the equal 
right that all enjoy to self-determination and 
their inalienable right to national independence.
42.	In the Gulf area, two countries that are 
both members, as are we of the Islamic Ummah and 
the non-aligned movement, have been confronting 
each other for more than two years in a 
devastating war, at enormous cost both in human 
lives and in the destruction of a valuable 
economic infrastructure. The Islamic Republic of 
Mauritania would like to reiterate its heartfelt 
appeal for the cessation of hostilities between 
our brothers in Iraq and the Islamic Republic of 
Iran and for negotiations to be opened between 
them to reach a permanent solution to their 
differences.
43.	Another equally unfortunate conflict is 
continuing in Afghanistan as a result of the 
invasion of that country in violation of its 
sovereignty. Once again, we appeal for the 
complete and unconditional withdrawal of all 
foreign troops from the national territory of 
Afghanistan and for respect for the sovereignty 
of that country, for the integrity of its 
national territory and for the sovereign right of 
its people to seek their own progress in 
accordance with their historic heritage and their 
socio-cultural values.
44.	The same is true with regard to the 
Member nation, which has also been the victim of 
fashion and prolonged military occupation. In 
this connection, we would like to welcome the 
constitution of a national front under the 
leadership of Samdech Norodom Sihanouk, and we 
appeal for the withdrawal of foreign troops from 
the national territory of Democratic Kampuchea.
45.	We reaffirm our adherence to the 
Declaration of the International Conference on 
Kampuchea of July 19816 and to all the 
resolutions of the Organization calling for 
respect for the sovereignty of Kampuchea and for 
an end to foreign interference in its internal 
affairs and respect for its people's sovereign 
right to organize their own national life in a 
democratic manner without any outside 
interference.
46.	In general terms, we condemn the claims 
of Powers, whether large, medium-sized or small, 
to arrogate to themselves the right to modify by 
force the regime of a neighbouring country if 
they judge it to be hostile.
47.	A secure world of nations joined together 
in independence and solidarity and determined to 
shoulder the noble responsibility incumbent on 
mankind cannot, obviously, live by the 
anachronisms of the past and by social and 
political injustice. There can be no other way to 
satisfy the rights of peoples to national 
differentiation and the realization of their 
aspirations to freedom and progress, than by 
banishing all hegemonistic trends. There can be 
no other way to achieve the rights of every man 
to a life in dignity than through the triumph of 
fundamental freedoms. There can be no other way 
to redress on a global scale of all the damaging 
economic relations that result from subjection or 
from structural imbalances than by setting up an 
equitable world economy.
48.	A world for tomorrow, one that man can 
live in—all men, equally—must be built on justice 
and equality or it cannot be built at all. Let us 
liberate those peoples still under domination, 
the victims of those who would deny them their 
identity and their right to a homeland and a 
name. Let us destroy the barriers that prevent 
men from achieving their dream of a life worthy 
of being lived in freedom and from satisfying 
their basic social and cultural needs. Let us put 
an end to the unjust heritage of an outrageous 
colonialism and to the further deprivations 
caused by an ill-adapted world economy suitable 
neither to equity nor to the aspirations and 
interests of all men, in North and South alike.
49.	Let us, in other words, work devotedly to 
ensure the emergence of a new international order 
worthy of this end of the twentieth century that 
should witness the triumph of a united 
civilization brought together not around the 
values of a single continent or spiritual family, 
but imbued with a common heritage rich in its 
very diversity,
50.	We will thereby have undoubtedly laid the 
groundwork for a new equilibrium that will be 
more realistic, more peaceful, more stable and 
more human. Indeed, we will have opened the way 
towards the realization of one of the noblest 
wishes of the drafters of the Charter of the 
United Nations, who stages three years after one 
of the most fearsome catastrophes of our time, 
their determination "to saw succeeding 
generations from the scourge of war".

